DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The examiner notes that applicant’s submission of a machine translation of JPH08-311551 combined with the original was submitted on 08/27/2020.  The examiner errored in not considering JPH08-311551.  In order to ensure the consideration of the reference the examiner has entered the reference and the translation on an 892. 

Response to Arguments
Applicant’s arguments, see Pgs. 1-6, filed 06/16/2022, with respect to rejections based on Eguchi have been fully considered and are persuasive.  The rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either in singularity or in combination fails to anticipate or fairly suggest all the limitations of the independent claim 1.  The closest prior art is Eguchi (US 2014/0352836 A1).  Eguchi teaches a steel with an overlapping composition to that of the claimed steel.  Eguchi fails to teach the area% of the KAM values of 1° or less.  This property is not necessarily inherent to the steel based on the composition and microstructure.  The claimed area% is dependent on the both the heating rate and cooling rate during/after tempering [Tables 2, 4].  If both the heating rate and the cooling rate are not within the taught ranges the area% of the KAM values does not meet the claimed value [Table 2 tests: 1-2, 1-16, 0213, 0215, Table 4 tests: 2-2, 2-31, 2-32, 0239, 0245].  Eguchi does not specifically mention the heating rate range or cooling rate range during tempering only that cooling to room temperature at a cooling rate preferably equal to or higher than that of air cooling takes place after tempering [0089-0090].  It is noted that the fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993), See MPEP 2112 (IV).  As Eguchi has no teaching of specific ranges of the heating rate and the cooling rate during tempering, it can not be concluded that the area% of the KAM values of less than 1° is inherently met.  Thus, the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/Examiner, Art Unit 1784